[DO NOT PUBLISH]

             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                      ________________________           FILED
                                                U.S. COURT OF APPEALS
                             No. 11-13441         ELEVENTH CIRCUIT
                                                      FEB 23, 2012
                         Non-Argument Calendar
                                                       JOHN LEY
                       ________________________
                                                        CLERK

                   D.C. Docket No. 1:10-cv-23755-PAS

TONI LYNN BELL, as Personal Representative
of the Estate of Paul Neil Bell, Deceased,

                                                     Plaintiff-Appellant,

                                  versus

KERZNER INTERNATIONAL LIMITED,
a Bahamian company,
ISLAND HOTEL COMPANY LIMITED,
a Bahamian company,
PARADISE ISLAND LIMITED,
a Bahamian company,

                                                     Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      ________________________
                            (February 23, 2012)

Before MARCUS, MARTIN, and COX, Circuit Judges.

PER CURIAM:
      Toni Lynn Bell (“Bell”), as Personal Representative of the Estate of her

husband Paul Neil Bell, filed suit in the district court for the Southern District of

Florida against Kerzner International Limited, Island Hotel Company Limited, and

Paradise Island Limited (collectively the “Kerzner Defendants”). The complaint

alleges that the Kerzner Defendants own and operate the Atlantis Resort (the

“Resort”) located on Paradise Island, Bahamas. Bell seeks relief for the Kerzner

Defendants’ negligent response to a medical emergency Paul Bell experienced at the

Resort.

      The Bells traveled from their home in California to the Resort for the 2009

Miss Universe Pageant. Paul Bell was hired to work on the pageant’s production

team. When the Bells checked into the Resort they signed an agreement on the back

of a guest registration form that contained a clause selecting the Supreme Court of the

Bahamas as the exclusive venue for certain claims that might arise against the

Kerzner Defendants.

      After Bell filed suit in the Southern District of Florida, the Kerzner Defendants

filed a motion to dismiss the complaint based on the forum selection clause in the

guest registration form. In the alternative, the motion to dismiss argued that the

doctrine of forum non conveniens warranted dismissal of the complaint so that the




                                          2
case could be tried in the Bahamas. The district court granted the motion to dismiss

on both of these grounds. Bell appeals, challenging this order.

      Bell raises two issues on appeal: whether the court erred by dismissing the

action based on (1) the forum selection clause or (2) forum non conveniens. We

decide that the district court did not abuse its discretion by dismissing the action on

grounds of forum non conveniens. Because this provides an adequate basis for the

court’s dismissal, we need not address whether the court erred in its forum selection

clause analysis.

      “This Court ‘may only reverse a district court’s dismissal based on forum non

conveniens if it constitutes a clear abuse of discretion.’” Wilson v. Island Seas Invs.,

Ltd., 590 F.3d 1264, 1268 (11th Cir. 2009) (quoting Aldana v. Del Monte Fresh

Produce N.A., Inc., 578 F.3d 1283, 1288 (11th Cir. 2009)). When applying this

standard, we must affirm unless we find “that the district court has made a clear error

of judgment, or has applied the wrong legal standard.” Id. at 1269 (quoting Aldana,

590 F.3d at 1288). “Where the court has considered all relevant public and private

interest factors, and where its balancing of these factors is reasonable, its decision

deserves substantial deference.” Piper Aircraft Co. v. Reyno, 454 U.S. 235, 257, 102

S. Ct. 252, 266 (1981) (citations omitted).




                                           3
      The familiar forum non conveniens analysis requires that the trial court

consider: (1) whether an adequate alternative forum exists;1 (2) whether the private

interest factors favor the alternative forum, “weighing in the balance a strong

presumption against disturbing plaintiffs’ initial forum choice”; (3) if the balance of

private interests is at or near equipoise, whether the public interest factors tip the

balance in favor of the alternative forum; and (4) whether “plaintiffs can reinstate

their suit in the alternate forum without undue inconvenience or prejudice.” Aldana,

578 F.3d at 1289-90 (citations omitted). Bell primarily argues that the district court

erred by failing to afford her choice of forum substantial deference.

      Bell is correct that “this Circuit [has] long mandated that district courts ‘require

positive evidence of unusually extreme circumstances, and should be thoroughly

convinced that material injustice is manifest before exercising any such discretion as

may exist to deny a United States citizen access to the courts of this country.’” SME

Racks, Inc. v. Sistemas Mecanicos Para Electronica, S.A., 382 F.3d 1097, 1101 (11th

Cir. 2004) (quoting La Seguridad v. Transytur Line, 707 F.2d 1304, 1308 n.7 (11th

Cir. 1983)). However, Bell’s assertion that the district court failed to apply that

standard in this case is incorrect. At the beginning of the district court’s discussion

of the private interest factors, it recognized there was a “strong presumption” in favor


      1
          Bell has agreed that this factor is not at issue.

                                                   4
of the plaintiff’s choice of forum. (Dkt. 55 at 9.) Then, in its balance of the private

interest factors, the court concluded that retaining the case in the plaintiff’s chosen

forum would “create manifest injustice.” (Id. at 21.) In fact, the court found that the

majority of the private interest factors favored a Bahamian forum and it was only the

strong presumption in favor of the plaintiff’s forum that brought the balance of these

factors to equipoise.

       As evidence of the district court’s application of the wrong legal standard, Bell

cites the following sentence from the court’s order: “However, the presumption that

a plaintiff’s chosen forum is appropriate is diminished somewhat when a plaintiff

chooses to sue in a forum in which she does not reside.” (Id. at 9.) Bell argues this

statement contravenes our precedent in Wilson v. Island Seas Investments, Ltd. In

Wilson, however, we said that a district court considering contacts between a

domestic forum and a foreign forum errs if it only considers the contacts the case has

with a single judicial district. Wilson, 590 F.3d at 1271. The court held that the

district court should analyze the contacts with the United States as a whole.2 Id.

Wilson does not address the error Bell is claiming here. Despite the statement Bell

disagrees with, the district court continued to apply and repeatedly reaffirmed the


       2
         The district court also adhered to the dictates of our decision in Wilson. For example, in
the court’s discussion of the cost of obtaining attendance of willing witnesses, it considered
witnesses’ contacts with the Bahamas or the United States as whole. (Dkt. 55 at 11-12.)

                                                5
strong presumption in favor of the plaintiff’s choice of forum. It did not deviate from

the dictates of our precedent and applied the correct legal standard.

      Bell also asserts that the district court improperly placed the burden on her to

demonstrate that she would be prejudiced if the case were tried in the Bahamas. This

argument misrepresents the district court’s order. The court found that the defendants

would be prejudiced if the case continued in the plaintiff’s choice of forum. This

finding was based on the Kerzner Defendants’ evidence that they would be unable to

implead third-party tortfeasors and that the court would be unable to compel the

testimony of essential non-party witnesses. Of course, the court also decided that Bell

would not suffer undue prejudice if she refiled the action in the Bahamas. But, the

forum non conveniens analysis mandated that the court reach this conclusion. See

Aldana, 578 F.3d at 1290 (citations omitted). The court never shifted the burden to

Bell to support her choice of forum.

      Bell’s other assertions of error essentially ask this court to reweigh the relevant

factors to reach a different result than the district court. But, our standard of review

requires that we not “substitute[] [our] judgment for that of the District Court.” Piper

Aircraft Co., 454 U.S. at 257, 102 S. Ct. at 267. The district court considered the

relevant public and private interest factors, and reasonably balanced those factors in




                                           6
a thoughtful and well-reasoned opinion. It did not abuse its discretion by dismissing

Bell’s case.

      AFFIRMED.




                                         7